Case 2:19-cv-02754-JPM-tmp Document 213 Filed 07/30/21 Page 1 of 12   PageID 8667



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION

                                     )
  AVANOS MEDICAL SALES, LLC,         )
                                     )
        Plaintiff,                   )
                                     )
  v.                                 )     No. 19-cv-2754-JPM-tmp
                                     )
  MEDTRONIC SOFAMOR DANEK USA,       )
  INC., MEDTRONIC INC., and          )
  MEDTRONIC USA, INC.,               )
                                     )
        Defendants.                  )
                                     )

       ORDER GRANTING MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                         CLAWED-BACK DOCUMENT


        Before the court by order of reference is defendants Medtronic

  Sofamor Danek USA, Inc., Medtronic Inc., and Medtronic USA, Inc.’s

  Motion to Compel Plaintiff’s Production of Clawed-Back Document,

  filed on July 2, 2021. (ECF Nos. 200, 203.) Plaintiff Avanos

  Medical Sales, LLC filed a response in opposition on July 16, 2021.

  (ECF No. 204.) On July 23, 2021, Medtronic, with leave of court,

  filed a reply in support of its motion. (ECF Nos. 208, 210.) For

  the reasons below, Medtronic’s motion to compel is GRANTED.1

                               I.    BACKGROUND




  1Although this motion and related filings were submitted under
  seal, because this Order does not disclose any sealed materials,
  the Order has not been placed under seal.
Case 2:19-cv-02754-JPM-tmp Document 213 Filed 07/30/21 Page 2 of 12           PageID 8668



        Discovery      in     the   instant   patent    infringement        lawsuit    is

  nearing its close. The discovery dispute that is currently before

  the court centers on a single document, labeled “Probe Cross-

  Section”     and    Bates-stamped       AVNS-00424241        (hereinafter     “AVNS-

  00424241”).        Plaintiff      Avanos    Medical    Sales,       LLC   (“Avanos”)

  initially produced AVNS-00424241 on October 16, 2020. (ECF No.

  200-1 at 4.) According to Defendants Medtronic Sofamor Danek USA,

  Inc.,     Medtronic       Inc.,   and   Medtronic     USA,    Inc.    (collectively

  “Medtronic”), AVNS-00424241 “confirms Medtronic does not infringe

  Avanos’s asserted patent.” (ECF No. 200-1 at 4.) On November 4,

  2020, Medtronic submitted its Final Non-infringement Contentions,

  citing to and relying on AVNS-00424241. (ECF No. 200-1 at 4.) The

  next day, Avanos contacted Medtronic and asserted that AVNS-

  00424241     had     been    inadvertently       produced     and    that    it     was

  privileged.2       (ECF    No.    200-2.)   At   Medtronic’s     request,     Avanos

  produced its First Privilege Log on November 9, 2020. (ECF No.

  200-5.) The log provides that AVNS-00424241 was authored by Walton

  Collins, a lab associate at the Georgia Tech Material Research

  Center, in August 2019 and sent to Ruoya Wang and Eric Schepis.

  (ECF No. 200-5.) When Medtronic attempted to depose Collins, Avanos




  2Avanos also clawed back a document with the Bates stamp AVNS-
  00427896-907. (ECF Nos. 200-2; 200-3.) This document is not at
  issue in the instant motion to compel.


                                          - 2 -
Case 2:19-cv-02754-JPM-tmp Document 213 Filed 07/30/21 Page 3 of 12   PageID 8669



  objected, stating that its other fact witnesses would have the

  same information as Collins.3 (ECF No. 200-19 at 3.)

         Medtronic   “confirm[ed]   that     it   ha[d]   destroyed   Avanos’s

  documents bearing Bates Nos. AVNS-00424241 . . . pursuant to the

  claw-back provisions of paragraphs 23 and 24 of the Protective

  Order” in an email sent on November 24, 2020. (ECF Nos. 200-3.)

  However, despite destroying its copies of the document, Medtronic

  did not revise its Final Non-Infringement Contentions to remove

  references to AVNS-00424241. (ECF No. 208-2 at 7 n.4.) Two months

  later, on January 29, 2021, Avanos served Medtronic with an expert

  report by Dr. Dieter Haemmerich. (ECF No. 200-7 at 2.) Exhibit B

  to the report was titled “Materials Reviewed,” and purported to

  include a list of every document that Dr. Haemmerich reviewed while

  preparing his report.4 (ECF No. 200-7.) The list of materials

  considered by Dr. Haemmerich included AVNS-00424241.5 (ECF No. 200-



  3On  December 7, 2020, Medtronic deposed Wang about Avanos’s
  relationship with Collins and the design tip of the Accurian probe.
  (ECF No. 200-6.) Counsel for Avanos objected to many of Medtronic’s
  questions about Collins and the contents of AVNS-00424241 on
  privilege grounds. (ECF No. 200-6 at 5-8.)
  4Dr. Haemmerich’s expert report reads: “In forming the opinions
  expressed herein and preparing this report, I have relied on my
  educational, professional and academic experience and considered
  the materials cited in this report and the materials listed in
  Exhibit B.” (ECF No. 200-7 at 3 (emphasis omitted).)
  5AVNS-00424241 apparently remained in Dr. Haemmerich’s list of
  materials after Avanos served a redacted version of his report on
  May 11, 2021, in accordance with an order by this court striking
  certain arguments. (ECF No. 200-8 at 12.)
                                     - 3 -
Case 2:19-cv-02754-JPM-tmp Document 213 Filed 07/30/21 Page 4 of 12   PageID 8670



  7 at 11.) Medtronic deposed Dr. Haemmerich on June 3, 2021. (ECF

  No. 200-9 at 2.) The following is an excerpt from the deposition:

        Counsel for Medtronic: You've included a list of the
        materials you reviewed in connection with your expert
        opinions. Right?

        Dr. Haemmerich: Yes, I did.

        . . .

        Counsel for Medtronic: [I]f you take a look at your
        opening expert report, your first expert report . . .
        It's the second to the last page of the report, second
        to the last page of the materials considered.

        Dr. Haemmerich: Okay.

        Counsel for Medtronic: Do you see, about six entries
        down, one of the things considered is called the Probe
        Cross-Section?

        Dr. Haemmerich: Yes, I see that.

        Counsel for Medtronic: And the Bates number is AVNS
        424241. Right?

        Dr. Haemmerich: Uh-huh. I see that.

        Counsel for Medtronic: Is this a document that you were
        provided with during your analysis by counsel?

        Dr. Haemmerich: Can I take a look at that document?

        Counsel for Medtronic: I don’t have that document.

        Dr. Haemmerich: You don’t?

        Counsel for Medtronic: When you inspected that document,
        do you know whether counsel told you it was a privileged
        document or not?

        Dr. Haemmerich: I don't recall. I would have – yeah, I
        don't recall.

        Counsel for Medtronic: Have you ever heard of somebody
        named Walter Collins?


                                     - 4 -
Case 2:19-cv-02754-JPM-tmp Document 213 Filed 07/30/21 Page 5 of 12   PageID 8671



        Dr. Haemmerich: Walter Collins? No, I don't think so.

        Counsel for Medtronic: Do you know whether he authored
        that document, that Probe Cross-Section?

        Dr. Haemmerich: I don't know.

        Counsel for Medtronic: That was a document that you
        looked at when you were forming your opinions in this
        case. Correct?

        Dr. Haemmerich: Yes, I believe so. But I looked at a
        large number of documents, so it would be help – I mean,
        of course, you don't have it, so to the best of my
        recollection, yes.

  (ECF No. 200-9 at 3-5.)

        Following the deposition, Medtronic requested that Avanos

  produce (again) AVNS-00424241 and disclose when it provided the

  document to Dr. Haemmerich. (ECF No. 200-10.) Avanos refused,

  asserting in an email on June 10, 2021, that Dr. Haemmerich did

  not   consider   AVNS-00424241     in   his   report   and   that   it   was

  inadvertently included on the list of materials considered in

  Exhibit B. (ECF No. 200-11 at 2.) Additionally, Avanos provided a

  revised list of materials considered by Dr. Haemmerich in his

  report, this time omitting AVNS-00424241 from Exhibit B. (ECF No.

  200-11 at 2.) After several rounds of emails, the parties were

  unable to resolve their dispute. Subsequently, Medtronic filed the

  instant motion to compel on July 2, 2021. (ECF No. 200.) In its

  motion, Medtronic argues that Avanos waived any privilege or work-

  product protection by providing AVNS-00424241 to Dr. Haemmerich

  for his consideration. (ECF No. 200-1.) Avanos filed a response on


                                     - 5 -
Case 2:19-cv-02754-JPM-tmp Document 213 Filed 07/30/21 Page 6 of 12   PageID 8672



  July 16, 2021, averring that attorney-client privilege and work-

  product protection were not waived because Dr. Haemmerich did not

  consider AVNS-00424241 in making his report and because it had

  been inadvertently provided to him. (ECF No. 204.)

        In support of its response to this motion, Avanos filed a

  declaration signed by Dr. Haemmerich on July 15, 2021. (ECF No.

  204-1.) In his declaration, Dr. Haemmerich states that he was

  provided with AVNS-00424241 in January 2021 as part of a collection

  of documents cited by Medtronic in its Final Non-infringement

  Contentions. (ECF No. 204-1 at ¶ 3.) He states that,

        [f]or the purpose of rendering my opinions in my January
        29, 2021 opening expert report on infringement, my March
        30, 2021 rebuttal expert report on validity, and my May
        6, 2021 reply expert report on infringement, I reviewed
        the documents cited in those reports. At no time did I
        consider or read or rely on the document ‘AVNS-
        00424241.pdf’ for purpose of forming any of my opinions
        in this case.
  (ECF No. 204-1 at ¶ 4.) Further, he states that the document “was

  mistakenly listed on Exhibit B of my January 29, 2021 opening

  expert report on infringement.” (ECF No. 204-1 at ¶ 5.) As for his

  deposition testimony, Dr. Haemmerich states

        Since I had no recollection of the document, I asked for
        a copy of it. Medtronic’s counsel told me that she did
        not have the document, but asked again if I had looked
        at the document. Relying on the fact that the document
        was identified in my materials reviewed list, I
        answered: “Yes, I believe so. I looked at a large number
        of documents, so. I mean, of course, you don’t have it.
        So to the best of my recollection, yes.”




                                     - 6 -
Case 2:19-cv-02754-JPM-tmp Document 213 Filed 07/30/21 Page 7 of 12    PageID 8673



  (ECF No. 204-1 at ¶ 7.) Dr. Haemmerich states that he reviewed

  AVNS-00424241    on   June   7,   2021,     with   counsel   for   Avanos   in

  preparation for responding to this motion and confirmed that he

  had not “consider[ed] or read or rel[ied] on that document for any

  of the opinions that [he] . . . expressed in this case.” (ECF No.

  204-1 at ¶ 9.) Lastly, Dr. Haemmerich concludes his declaration by

  stating that he is no longer in possession of AVNS-00424241. (ECF

  No. 204-1 at ¶ 10.)

                                II.   ANALYSIS

        Federal Rule of Civil Procedure 26(a)(2)(B)(ii)               requires

  testifying expert witnesses to provide a report containing “the

  facts or data considered by the [expert] witness in forming [his

  or her opinions].” Fed. R. Civ. P. 26(a)(2)(B)(ii). Federal Rule

  of Civil Procedure 26(b)(4)(B)(ii) provides that communications

  between an    attorney   and a testifying expert witness are                not

  discoverable “except to the extent that the communications . . .

  identify facts or data that the party's attorney provided and that

  the expert considered in forming the opinions to be expressed.”

  Fed. R. Civ. P. 26(b)(4)(B)(ii). Courts in the Sixth Circuit

  routinely require parties to disclose documents that a testifying

  expert witness considered before rendering his or her report, even

  if those documents are protected by the attorney-client privilege




                                      - 7 -
Case 2:19-cv-02754-JPM-tmp Document 213 Filed 07/30/21 Page 8 of 12            PageID 8674



  or work-product doctrine.6 See Adkisson v. Jacobs Eng’g Grp., Inc.,

  No. 3:13-CV-505-TAV-HBG, 2017 WL 9476875, at *5 (E.D. Tenn. June

  12,   2017)   (“‘Rule       26(a)(2)(B)    trumps       privilege,’      whether    the

  privilege stems from claims of attorney-client, work product, or

  common interest privilege”) (quoting Euclid Chem. Co. v. Vector

  Corrosion Techs., Inc., No. 1:05 CV 80, 2007 WL 1560277, at *3

  (N.D. Ohio May 29, 2007)); In re Commercial Money Ctr., Inc.,

  Equip. Lease Litig., 248 F.R.D. 532, 535 (N.D. Ohio 2008) (“A

  majority of courts, including the Sixth Circuit, hold that even

  otherwise        protected       work      product        and         attorney-client

  communications must be disclosed if considered by the expert in

  forming his or her opinions.”). In practice, this means that “[a]

  party    is   entitled      to   access   to     ‘all    materials       reviewed   or

  considered     by     the   expert,    whether    or     not    the    expert   report

  ultimately refers to those materials as a basis for his or her

  opinions.’”      In   re    Davol,    Inc./C.R.    Bard,       Inc.,    Polypropylene

  Hernia Mesh Prods. Liab. Litig., No. 2:18-md-2846, 2021 WL 2280657,

  at *2 (S.D. Ohio June 4, 2021) (quoting United States v. Am. Elec.

  Power    Serv.    Corp.,     Nos.     2:99-cv-1182,      2:99-cv-1250,       2006   WL

  3827509, at *1 (S.D. Ohio Dec. 28, 2006)).


  6While Medtronic states in a footnote that it does not concede that
  AVNS-00424241 is protected by either the work-product doctrine or
  the attorney-client privilege, Medtronic’s motion focuses entirely
  on whether the privilege were waived. (ECF No. 200-1 at 5 n.1.)
  For purposes of resolving this motion, the court will assume that
  the document is privileged.
                                          - 8 -
Case 2:19-cv-02754-JPM-tmp Document 213 Filed 07/30/21 Page 9 of 12          PageID 8675



        District courts analyzing what constitutes “consideration” by

  an expert have often held that a testifying expert considers a

  document   if    he    or   she   “read[s]    or    review[s]    the     privileged

  materials before or in connection with formulating his or her

  opinion.” Coda Dev. s.r.o. v. Goodyear Tire & Rubber Co., No. 5:15-

  CV-01572-SL, 2020 WL 8675391, at *2 (N.D. Ohio Oct. 30, 2020),

  objections overruled in part and sustained in part, 2021 WL 3958914

  (N.D. Ohio Feb. 4, 2021); see also In re Davol, Inc., 2021 WL

  2280657,    at    *2    (observing     that        “courts     have    interpreted

  ‘considered’ in Rule 26(a)(2)(B)(ii) expansively, concluding that

  ‘considered’     includes     ‘anything      received,       reviewed,    read,   or

  authored by the expert, before or in connection with the forming

  of his opinion, if the subject matter relates to the facts or

  opinions expressed.’”) (quoting Euclid Chem. Co., 2007 WL 1560277,

  at *3); Trs. of Boston Univ. v. Everlight Elecs. Co., Ltd., No. 12-

  cv-11935-PBS, No. 12-cv-12326-PBS, No. 12-cv-12330-PBS, 2015 WL

  13679784, at *4 (D. Mass. Oct. 20, 2015) (finding that “[an] expert

  must have at least read or reviewed a document to trigger the

  disclosure requirement”). “The burden of showing that an expert

  did not consider certain documents in forming his opinion rests

  with the party resisting the disclosure.” Coda Dev. s.r.o., 2020

  WL 8675391, at *3 (quoting Thieriot v. Jaspan Schlesinger Hoffman

  LLP, No. CV 07-5315 TCP AKT, 2011 WL 4543308, at *4 (E.D.N.Y. Sept.

  29, 2011)). “Although an expert's representation as to whether or

                                        - 9 -
Case 2:19-cv-02754-JPM-tmp Document 213 Filed 07/30/21 Page 10 of 12    PageID 8676



  not he considered a document is not controlling, his testimony

  that he did not receive, read, review or author a document will

  negate discovery absent persuasive evidence to the contrary.”

  Euclid Chem. Co., 2007 WL 1560277, at *4 (citing Amway, 2001 WL

  1877260, at *1). “Ambiguities” in whether an expert considered a

  document “are resolved in favor of discovery.” In re Davol, Inc.,

  2021 WL 2280657, at *2 (citing W. Res., Inc. v. Union Pac. R.R.

  Co., No. 00-2045-CM, 2012 WL 181494, at *16 (D. Kan. Jan. 31,

  2002)).

        It is undisputed that Dr. Haemmerich received a copy of AVNS-

  00424241 prior to drafting his expert report. (ECF No. 204-1 at

  1.) The issue, then, is whether Dr. Haemmerich considered it in

  rendering    his   opinion.   The    court   finds    that   Avanos   has   not

  satisfied its burden of showing that Dr. Haemmerich did not

  consider    AVNS-00424241     in    rendering   his    report.   During     his

  deposition, Dr. Haemmerich testified that if the document was

  listed in Exhibit B to his report, then he looked at it when

  preparing his report. (ECF No. 200-9 at 4-5.) Later, in his

  declaration, Dr. Haemmerich states that he “reviewed the documents

  cited in [his expert reports].” (ECF No. 204-1 at ¶ 4.) This would

  include AVNS-00424241. ((ECF Nos. 200-7 at 11; 200-8 at 12.)

        While the declaration also states that Dr. Haemmerich did not

  “consider or read or rely on” AVNS-00424241 when rendering his

  opinions and that he is no longer in possession of the document,

                                      - 10 -
Case 2:19-cv-02754-JPM-tmp Document 213 Filed 07/30/21 Page 11 of 12     PageID 8677



  (ECF No. 204-1 at ¶¶ 4, 9), these statements do not “clearly

  establish[]” that he did not review or consider AVNS-00424241 in

  light of the rest of the record. Coda Dev. s.r.o., 2020 WL 8675391,

  at *3 (quoting Thieriot, 2011 WL 4543308, at *4); compare Trs. of

  Boston Univ., 2015 WL 13679784, at *4 (finding that work-product

  protection was waived where documents were inadvertently sent to

  a testifying expert and the expert “did not categorically deny

  reading   or    reviewing    the   documents”)      with   Thieriot,   2011    WL

  4543308, at *1, *5 (finding that an expert did not consider a work-

  product protected document where his declaration stated that the

  expert did not review the letter because he “presumed it would

  have contained primarily opinions of counsel” and he “affirm[ed]

  that at no time did [he] read the content of that letter”). Dr.

  Haemmerich has testified under oath that he at least looked at

  AVNS-00424241 and swore in his declaration that he “reviewed” it

  for purposes of rendering his opinions. See Coda Dev. s.r.o., 2020

  WL   8675391,    at   *3   (finding    that    no   waiver   where   there    was

  “unrebutted evidence that the expert did not read or review the

  document in question”). Because “Rule 26(a)(2)(B) . . . requires

  the disclosure of ‘any information furnished to a testifying expert

  that such an expert generates, reviews, reflects upon, reads,

  and/or uses in connection with the formulation of his opinions,

  even if such information is ultimately rejected,’” the court finds

  that Avanos has waived any privilege or work-product protection as

                                        - 11 -
Case 2:19-cv-02754-JPM-tmp Document 213 Filed 07/30/21 Page 12 of 12   PageID 8678



  to AVNS-00424241. Picken v. Louisville Ladder Inc., No. 11-13044,

  2013 WL 12182395, at *2 (E.D. Mich. Sept. 23, 2013) (emphasis

  added) (quoting Fialkowski v. Perry, No. 11–5139, 2012 WL 2527020,

  *3 (E.D. Pa. 2012)).

                                III. CONCLUSION

        For   the   reasons    above,    Medtronic’s     Motion   to    Compel

  Plaintiff’s Production of Clawed-Back Documents is GRANTED. It is

  ORDERED that Avanos has seven (7) days from the entry of this order

  to produce a copy of AVNS-00424241. Further, the court GRANTS

  Medtronic’s request to supplement its experts’ reports depending

  on the contents of AVNS-00424241. Medtronic shall have ten (10)

  days after receiving a copy of AVNS-00424241 to submit brief

  supplements to its experts’ reports addressing AVNS-00424241 to

  the extent they are necessary.

        IT IS SO ORDERED.

                                /s/ Tu M. Pham__________________________
                                TU M. PHAM
                                Chief United States Magistrate Judge

                                July 30, 2021___________________________
                                Date




                                     - 12 -
